PER CURIAM.
Judgment and order reversed, and new trial ordered, with costs to the appellant to abide event, upon questions of law only. Held that, the trial justice having charged the jury “that the plaintiff can recover, if at all, only upon the contract signed by Adams and the defendants’ Exhibit 4 in this case,” and it being conceded that the plaintiff is not entitled to recover upon such contract, the judgment must be reversed, notwithstanding the plaintiff may have alleged and established by competent proof another and different cause of action against the defendants.